***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      CITY OF MERIDEN ET AL. v. FREEDOM OF
         INFORMATION COMMISSION ET AL.
                   (AC 41441)
                        Prescott, Moll and Bishop, Js.

                                   Syllabus

The plaintiffs, the city of Meriden and the Meriden City Council, appealed
   to this court from the judgment of the trial court dismissing their appeal
   from the final decision of the defendant Freedom of Information Com-
   mission, in which the commission found that the city council violated
   the open meeting requirements of the applicable provision (§ 1-225 [a])
   of the Freedom of Information Act (§ 1-200 et seq.). Four political leaders
   of the city council had gathered at city hall with the mayor and the
   retiring city manager to discuss the search for a new city manager. The
   leadership group, after arriving at a consensus to submit a resolution
   for action by the city council to create a city manager search committee,
   drafted a resolution that included the names of people to be appointed
   to the committee and detailed their duties, and the resolution was
   adopted at a city council meeting. Thereafter, a complaint was filed
   with the commission alleging that the gathering was an unnoticed and
   private meeting in violation of § 1-225 (a). The commission concluded
   that the gathering was a ‘‘proceeding’’ within the meaning of § 1-200
   (2), that such a proceeding constituted a ‘‘meeting’’ within the meaning
   of that statute, and that the plaintiff had violated § 1-225 (a) by failing to
   properly notice the leadership group gathering. Thereafter, the plaintiffs
   appealed to the trial court, which rendered judgment dismissing the
   appeal, concluding that the commissioner’s factual findings and conclu-
   sions were supported by substantial evidence, and that the leadership
   group gathering constituted a meeting within the meaning of § 1-200
   (2). On appeal to this court, the plaintiff claimed that the trial court
   erred in concluding that a gathering of less than a quorum of city council
   members to set an agenda and decide to submit a resolution for action
   by the full city council constituted a ‘‘meeting’’ under § 1-200 (2), and
   that such a gathering constituted a step in the process of agency-member
   activity that made it a ‘‘proceeding’’ and, therefore, a ‘‘meeting’’ within
   the meaning of § 1-200 (2). Held that the gathering of the leadership group
   of less than a quorum of the city council members did not constitute a
   ‘‘meeting’’ within the meaning of § 1-200 (2) and did not trigger the open
   meeting requirements of § 1-225 (a): because the leadership group’s
   gathering did not serve an adjudicatory function within the plain meaning
   of a ‘‘hearing’’ or a ‘‘proceeding,’’ the gathering was not a hearing or
   other proceeding under § 1-200 (2) and, instead, constituted a ‘‘convening
   or assembly’’ for the purposes of that statute, and this court was bound
   by Windham v. Freedom of Information Commission (48 Conn. App.
529), in which this court previously held that a gathering akin to a
   convening or assembly, as opposed to a hearing or other proceeding,
   of less than a quorum of members of a public agency generally does
   not constitute a meeting within the meaning of § 1-200 (2); moreover,
   the trial court’s interpretation of ‘‘hearing or other proceeding’’ in § 1-200
   (2) as alluding to a gathering between agency members that constitutes
   a step in the process of agency-member activity lacked support in the
   language of the statute or in this court’s interpretation of the statute,
   and although the court’s discussion of public policy and the public
   benefits of transparency reflected laudable policy goals, such discussion
   was a matter of legislation, not judicial lawmaking.
             Argued May 14—officially released August 6, 2019

                             Procedural History

  Appeal from the decision of the defendant Freedom
of Information Commission, brought to the Superior
Court in the judicial district of New Britain, where the
court, Hon. Henry Cohn, judge trial referee, rendered
judgment dismissing the plaintiffs’ appeal, from which
the plaintiffs appealed to this court. Reversed; judg-
ment directed.
  Deborah Leigh Moore, for the appellants (plaintiffs).
  Valicia Dee Harmon, commission counsel, for the
appellee (defendant Freedom of Information Com-
mission).
                         Opinion

   BISHOP, J. The plaintiffs, the city of Meriden and the
Meriden City Council (city council), appeal from the
judgment of the trial court dismissing their appeal from
the final decision of the defendant Freedom of Informa-
tion Commission (commission), in which the commis-
sion found that the city council violated the open meet-
ing requirements of the Freedom of Information Act
(FOIA), General Statutes § 1-200 et seq., specifically
General Statutes § 1-225 (a).1 On appeal, the plaintiff
claims that the court erred in concluding that (1) a
gathering of less than a quorum of city council members
to set an agenda and decide to submit a resolution for
action by the full city council constituted a ‘‘meeting’’
under § 1-200 (2), and (2) such a gathering constituted
‘‘a step in the process of agency-member activity’’ that
made it a ‘‘proceeding’’ and, therefore, a ‘‘meeting’’
within the meaning of § 1-200 (2). We reverse the judg-
ment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. On
January 3, 2016, the four political leaders of the city
council, i.e., the majority and minority leaders and their
deputies (leadership group), gathered at city hall with
the mayor and the retiring city manager to discuss the
search for a new city manager.2 The leadership group
arrived at a consensus to submit a resolution for action
by the city council to create a city manager search
committee. The leadership group drafted a one page
resolution, which included the names of people to be
appointed to the committee and detailed the duties of
such committee, including recommending to the city
council suitable candidates for the city manager posi-
tion. At the January 19, 2016 city council meeting, the
leadership group introduced the resolution, which sub-
sequently was placed on the council’s consent calendar.
   On January 25, 2016, an editor for the Meriden Record
Journal3 filed a complaint with the commission alleging
that the January 3, 2016 leadership group gathering was
an unnoticed and private meeting in violation of § 1-
225 (a).4 Following a hearing on April 18, 2016, at which
both parties appeared and presented evidence, the com-
mission issued a final decision on November 16, 2016. In
that decision, the commission found that the leadership
group ‘‘gather[s] regularly with the mayor and city man-
ager’’ to remain informed about issues that the city
council may need to address. During these gatherings,
the group ‘‘decides whether an issue requires city coun-
cil action, and when necessary . . . discusses and
drafts a resolution to go on the agenda of a city council
meeting.’’ The commission also found that such gather-
ings are not intended to constitute a quorum of the
city council, which requires a meeting of at least seven
members. The commission found, as well, that in gath-
ering to discuss the formation of a city manager search
committee and drafting the resolution, ‘‘the leadership
group [had] met to discuss or act upon a matter over
which the leadership and the city council as a whole
has supervision and control.’’ The commission also took
administrative notice of the plaintiff’s minutes of the
January 19, 2016 meeting and found ‘‘that the resolution
was adopted at the council meeting without discussion
or change.’’
   As to the plaintiff’s claim that the leadership group
gathering was not a ‘‘meeting’’ within the meaning of
§ 1-200 (2), the commission rejected the plaintiff’s argu-
ment that the communications at the leadership group
gathering were limited to notice of meetings or the
setting of agendas. The commission also rejected the
plaintiff’s argument that the gathering was not a ‘‘meet-
ing’’ because a quorum was not present. The commis-
sion analyzed the purported conflict between this
court’s decisions in Windham v. Freedom of Informa-
tion Commission, 48 Conn. App. 529, 711 A.2d 741
(1998), appeal dismissed, 249 Conn. 291, 732 A.2d 752
(1999), and Emergency Medical Services Commission
v. Freedom of Information Commission, 19 Conn. App.
352, 561 A.2d 981 (1989), and concluded that the latter
decision more aptly applied to the facts of this case. On
that basis, the commission concluded that the gathering
was a ‘‘proceeding’’ within the meaning of § 1-200 (2),
and that such a proceeding constituted a ‘‘meeting’’
within the meaning of that subdivision. Accordingly,
the commission concluded that the plaintiff had vio-
lated § 1-225 (a) by failing to properly notice the leader-
ship group gathering. The commission, therefore,
ordered the plaintiff to comply strictly with the open
meeting requirements of § 1-225 (a) and advised the
plaintiff that the leadership group may, in its own right,
constitute a ‘‘committee of’’ the city council pursuant
to § 1-200 (1).
   On December 28, 2016, the plaintiff filed an appeal
from the commission’s decision to the Superior Court,
arguing ‘‘that a gathering of elected officials without a
quorum does not constitute a quorum5 in accordance
with [Windham v. Freedom of Information Commis-
sion, supra, 48 Conn. App. 529].’’ (Footnote added.) On
January 29, 2018, the court issued a memorandum of
decision dismissing the plaintiff’s appeal, concluding
that this court’s holding in Windham ‘‘is not completely
determinative and, therefore, not binding on the issue’’
of whether the leadership group gathering fell within
the definition of ‘‘meeting’’ under § 1-200 (2). Rather,
the court stated that ‘‘there are times, factually, where
certain agency members are merely ‘convening’ and
there is a requirement of a quorum under § 1-200 (2);
and there are times, factually, where agency members,
in the language of the [commission] . . . are gathering
with the implicit authorization of the city council as a
whole and this gathering ‘constituted a step in the pro-
cess of agency-member activity.’ ’’ After stating that the
commission’s factual findings and conclusions were
supported by substantial evidence, the court concluded
that the leadership group gathering constituted a meet-
ing within the meaning of § 1-200 (2). This appeal
followed.
   The principal issue in this appeal is whether the gath-
ering of the leadership group constituted a ‘‘meeting’’
within the meaning of § 1-200 (2) and, thus, triggered the
open meeting requirements of § 1-225 (a). The plaintiff
claims that, because there was no quorum at the gather-
ing of the leadership group, there was no ‘‘meeting’’
under § 1-200 (2). The plaintiff further asserts that the
legislature did not intend ‘‘proceeding’’ to mean ‘‘a step
in the process of agency-member activity’’ as found by
the commission, but, rather, that ‘‘proceeding’’ refers to
an adjudicatory process involving testimony, evidence,
and administrative findings. The commission responds
that there was sufficient evidence in the administrative
record to conclude that the leadership group conducted
a ‘‘proceeding’’ within the meaning of § 1-200 (2) and
that, in doing so, the plaintiff failed to comply with the
open meeting requirements of § 1-225 (a), which the
commission contends apply to such proceedings
regardless of whether a quorum is present.
   We begin by setting forth the relevant legal principles
and standard of review. ‘‘This court reviews the trial
court’s judgment pursuant to the Uniform Administra-
tive Procedure Act (UAPA), General Statutes § 4-166 et
seq. Under the UAPA, it is [not] the function . . . of
this court to retry the case or to substitute its judgment
for that of the administrative agency. . . . Even for
conclusions of law, [t]he court’s ultimate duty is only
to decide whether, in light of the evidence, the [agency]
has acted unreasonably, arbitrarily, illegally, or in abuse
of its discretion. . . . [Thus] [c]onclusions of law
reached by the administrative agency must stand if the
court determines that they resulted from a correct appli-
cation of the law to the facts found and could reasonably
and logically follow from such facts. . . . [Similarly],
this court affords deference to the construction of a
statute applied by the administrative agency empow-
ered by law to carry out the statute’s purposes. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is . . .
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . Furthermore, when
a state agency’s determination of a question of law has
not previously been subject to judicial scrutiny . . .
the agency is not entitled to special deference. . . .
We have determined, therefore, that the traditional def-
erence accorded to an agency’s interpretation of a statu-
tory term is unwarranted when the construction of a
statute . . . has not previously been subjected to judi-
cial scrutiny [or to] . . . a governmental agency’s time-
tested interpretation . . . .’’ (Citation omitted; internal
quotation marks omitted.) Chairperson, Connecticut
Medical Examining Board v. Freedom of Information
Commission, 310 Conn. 276, 281–82, 77 A.3d 121 (2013).
   Although the determination of what constitutes a
‘‘meeting’’ under § 1-200 (2) has been subjected to judi-
cial interpretation, the issue in the present case requires
this court to construe § 1-200 (2) to determine whether
the leadership group gathering constituted a ‘‘proceed-
ing’’ under that subdivision, and, therefore, a ‘‘meeting.’’
Consequently, because the commission’s interpretation
of ‘‘proceeding’’ as meaning ‘‘a step in the process of
agency-member activity’’ has not ‘‘been subjected to
judicial scrutiny or consistently applied by the agency
over a long period of time, our review is de novo.’’
(Internal quotation marks omitted.) Id., 283.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Internal quotation marks omitted.) Gould v. Freedom
of Information Commission, 314 Conn. 802, 810–11,
104 A.3d 727 (2014).
   In addition, ‘‘we are bound to interpret the statute
as it is written and cannot ignore the words used by
the legislature. It is a basic tenet of statutory construc-
tion that the legislature does not intend to enact mean-
ingless provisions. . . . Every word and phrase [in a
statute] is presumed to have meaning, and we do not
construe statutes so as to render certain words and
phrases surplusage.’’ (Emphasis in original; internal
quotation marks omitted.) Fiona C. v. Kevin L., 166
Conn. App. 844, 852, 143 A.3d 604 (2016). Finally, our
inquiry into the statutory definition of ‘‘meeting’’ con-
tained in § 1-200 (2) ‘‘must commence with the recogni-
tion of the legislature’s general commitment to open
governmental proceedings. The overarching legislative
policy of the FOIA is one that favors the open conduct
of governmental and free public access to government
records. . . . Our construction of the [FOIA] must be
guided by the policy favoring disclosure and exceptions
to disclosure must be narrowly construed.’’ (Citations
omitted; internal quotation marks omitted.) Glaston-
bury Education Assn. v. Freedom of Information Com-
mission, 234 Conn. 704, 711–12, 663 A.2d 349 (1995).
   We begin our analysis by looking to the language of
§ 1-200 (2), which states in relevant part that a ‘‘ ‘[m]eet-
ing’ means any hearing or other proceeding of a public
agency, any convening or assembly of a quorum of a
multimember public agency, and any communication
by or to a quorum of a multimember public agency . . .
to discuss or act upon a matter over which the public
agency has supervision, control, jurisdiction or advisory
power. . . .’’ Within this language, the phrase ‘‘hearing
or other proceeding’’ is separate from the phrase ‘‘con-
vening or assembly of a quorum.’’ In addition, the term
‘‘quorum’’ is not present in the ‘‘hearing or other pro-
ceeding’’ phrase but is included in the two subsequent
phrases containing the terms ‘‘multimember public
agency.’’ The language of the statute, therefore, pro-
vides that the FOIA public meeting requirements apply
to ‘‘any hearing or other proceeding’’ of a public agency,
no matter the number of people attending, but do not
apply to a ‘‘convening or assembly’’ of less than a quo-
rum of a multimember public agency. Accordingly, the
present case requires us to determine whether the lead-
ership group gathering was a ‘‘hearing or other proceed-
ing,’’ which does not require a quorum to constitute
a ‘‘meeting.’’
   The terms ‘‘hearing’’ and ‘‘proceeding’’ are not defined
in the FOIA. ‘‘In the absence of a definition of terms in
the statute itself, [w]e may presume . . . that the legis-
lature intended [a word] to have its ordinary meaning
in the English language, as gleaned from the context
of its use. . . . Under such circumstances, it is appro-
priate to look to the common understanding of the term
as expressed in a dictionary.’’ (Internal quotation marks
omitted.) Middlebury v. Connecticut Siting Council,
326 Conn. 40, 49, 161 A.3d 537 (2017); see also Board
of Selectman v. Freedom of Information Commission,
294 Conn. 438, 449, 984 A.2d 748 (2010) (‘‘when, as here,
a statute does not define a term, we may look to the
dictionary to determine the commonly approved mean-
ing of the term’’). Ballentine’s Law Dictionary defines
a ‘‘proceeding’’ as, inter alia, ‘‘any application to a court
of justice, however made, for aid in the enforcement
of rights, for relief, for redress of injuries, for damages,
or for any remedial object.’’ (Emphasis added.) Ballen-
tine’s Law Dictionary (3d Ed. 1969); see also Hyllen-
Davey v. Plan & Zoning Commission, 57 Conn. App.
589, 596, 749 A.2d 682 (‘‘[t]he term proceeding, as ordi-
narily used, is generic in meaning and broad enough to
include all methods involving the action of the courts’’
[emphasis added; internal quotation marks omitted]),
cert. denied, 253 Conn. 926, 754 A.2d 796 (2000). A
‘‘proceeding’’ is further defined as ‘‘the form in which
actions are to be brought and defended, the manner of
intervening in suits, of conducting them of opposing
judgments and of executing. . . . Ordinary proceed-
ings intend the regular and usual mode of carrying on
a suit by due course of common law.’’ (Citation omitted;
emphasis altered; internal quotation marks omitted.)
Hyllen-Davey v. Plan & Zoning Commission, supra,
597.
   Similarly, a ‘‘hearing’’ is defined variously as ‘‘[t]he
presentation and consideration of proofs and argu-
ments, and determinative action with respect to the
issue,’’ and ‘‘[t]he presentation of a case or defense
before an administrative agency, with opportunity to
introduce evidence in chief and on rebuttal, and to
cross-examine witnesses, as may be required for a full
and true disclosure of the facts.’’ (Emphasis added.)
Ballentine’s Law Dictionary, supra. A ‘‘hearing’’ is also
defined as ‘‘[a] judicial session, [usually] open to the
public, held for the purpose of deciding issues of fact
or of law, sometimes with witnesses testifying,’’ and
‘‘[a]ny setting in which an affected person presents
arguments to a decision-maker . . . .’’ (Emphasis
added.) Black’s Law Dictionary (9th Ed. 2009). In addi-
tion, ‘‘[w]here a statute provides for a ‘hearing,’ the
term necessarily implies the power to administer some
adequate remedy.’’ (Emphasis added.) Ballentine’s Law
Dictionary, supra.6
   On the basis of our review of these definitions, it is
clear that the ordinary meaning of the terms ‘‘hearing’’
and ‘‘proceeding’’ allude to adjudicative activities. We,
therefore, disagree with the trial court’s interpretation
of the phrase ‘‘hearing or other proceeding’’ in § 1-200
(2) as meaning a gathering among agency members that
constitutes ‘‘a step in the process of agency-member
activity . . . .’’ Rather, the more proper reading of that
subdivision is that ‘‘hearing or other proceeding’’ refers
to a process of adjudication, which falls outside the
scope of activities conducted during the leadership
group gathering in the present case. This interpretation
of § 1-200 (2) imparts an operative distinction between
‘‘hearing or other proceeding’’ and ‘‘convening or assem-
bly of a quorum,’’ without which it would be unclear
as to what constitutes a ‘‘hearing’’ or ‘‘proceeding’’ but
not a ‘‘convening’’ or ‘‘assembly.’’ See Commissioner of
Public Safety v. Freedom of Information Commission,
312 Conn. 513, 543, 93 A.3d 1142 (2014) (to ignore lan-
guage in statute ‘‘would contravene the cardinal maxim
that statutes shall not be construed to render any sen-
tence, clause, or phrase superfluous or meaningless’’
[internal quotation marks omitted]).
  Moreover, the interpretation of ‘‘hearing or other pro-
ceeding’’ as relating to adjudication finds support in the
language of our Supreme Court’s decision in Glaston-
bury Education Assn. v. Freedom of Information Com-
mission, supra, 234 Conn. 717–18, which, although
reserving the issue of whether evidentiary presentations
in the context of arbitration proceedings could be sub-
ject to the open meeting requirements of the FOIA,
implies that the evidentiary process generally, i.e., in
the context of adjudication, falls within the definition
of ‘‘meeting.’’ See id. (‘‘[T]he arbitration hearing also
provides an opportunity for the parties to create an
evidentiary record on which the arbitrators can rely
in making their final determination of any issues left
unresolved. Since we already have concluded that the
FOIC order at issue here cannot stand, we postpone to
another day questions concerning the validity of a more
narrowly tailored FOIC order that requires open hear-
ings only with respect to evidentiary presentations and
permits executive sessions for discussion and argument
about the contents of the parties’ last best offers.’’ [Foot-
note omitted.]). In sum, because the gathering of the
leadership group did not serve an adjudicatory function
within the plain meaning of ‘‘hearing’’ and ‘‘proceeding,’’
the gathering was not a ‘‘hearing or other proceeding’’
under § 1-200 (2) but, instead, constituted a ‘‘convening
or assembly’’ for the purposes of that subdivision.
   The commission, nonetheless, argues that this court’s
previous decisions in regard to the interpretation of § 1-
200 (2) are in conflict. Specifically, the commission
asserts that the gathering of the leadership group consti-
tuted a proceeding and, pursuant to this court’s decision
in Emergency Medical Services Commission v. Free-
dom of Information Commission, supra, 19 Conn. App.
356, a ‘‘meeting.’’ The commission further argues that
Windham v. Freedom of Information Commission,
supra, 48 Conn. App. 529, is not conclusive because it
does not discuss the difference between the phrases
‘‘hearing or other proceeding’’ and ‘‘convening or assem-
bly of a quorum . . . .’’ We disagree and, instead, con-
clude that the cases are not inconsistent and are, in
fact, in harmony with our interpretation of § 1-200 (2).
   In Emergency Medical Services Commission v. Free-
dom of Information Commission, supra, 19 Conn. App.
353–54, twenty to twenty-five people, including the
mayor and less than a quorum of the East Hartford
Emergency Medical Services Commission (EMSC),
attended a presentation by two ambulance services. A
member of the EMSC later filed a complaint with the
commission, which subsequently determined that the
EMSC had violated the open meeting provision of the
FOIA by failing to provide notice of what it considered
was a ‘‘meeting.’’ Id. On appeal, the trial court reversed
the decision of the commission hearing officer, conclud-
ing that a ‘‘hearing or other proceeding’’ of a public
agency required the presence of a quorum for the open
meeting provision to apply, and because there was no
quorum at the presentation, there was no violation of
the FOIA. Id., 355.
  In addressing the question of whether the EMSC
members’ attendance at the presentation constituted a
‘‘meeting’’ under the FOIA, this court stated that ‘‘[t]he
plain language of General Statutes § 1-18a (b) [the pre-
decessor to § 1-200 (2)] does not require a quorum as
a necessary precondition to any hearing or other pro-
ceeding of a public agency . . . . The word quorum
does not appear in the clause dealing with any hearing
or other proceeding of a public agency . . . . The legis-
lature did not define a meeting as any hearing or pro-
ceeding of a quorum of a public agency, as it might
have done.’’ (Internal quotation marks omitted.) Id. The
court further opined that ‘‘[t]he trial court’s construc-
tion of § 1-18a (b) would make the quorum requirement
in that section redundant. . . . Beyond the trial court’s
statutory interpretation, no reason has been cited for
reading a quorum requirement into the first clause of
§ 1-18a (b) nor are we aware of any.’’ (Citation omitted;
internal quotation marks omitted.) Id., 356. The court,
however, did not reverse the trial court’s judgment
because it concluded that ‘‘there was an insufficient
factual basis for the [commission’s] finding that the
presentation was a proceeding of a public agency to
discuss or act upon a matter over which it had supervi-
sion, control, jurisdiction or advisory power.’’ (Internal
quotation marks omitted.) Id.
   In Windham v. Freedom of Information Commis-
sion, supra, 48 Conn. App. 529, the town appealed from
the trial court’s judgment dismissing an administrative
appeal taken from a final decision of the commission.
The commission had concluded that the town’s board
of selectmen had violated the open meeting require-
ments of the FOIA by not providing notice of a ‘‘meet-
ing,’’ as defined under § 1-18a (b). Id., 530. The gathering
at issue involved six town officials, including less than
a quorum of selectmen, who met to discuss whether
they would support a proposal by the first selectman
that the board go into executive session to discuss a
landfill contract matter. Id. On appeal, this court
reversed the judgment of the trial court, and concluded
that ‘‘[t]he Windham board of selectmen consists of
eleven selectmen. Six members constitute a quorum.
At the March 20, 1995 gathering, only four members of
the board were present. As a result, there was no quo-
rum and, therefore, no meeting as defined by § 1-18a
(b).’’ Id., 531.
   In reviewing the case at hand, we are bound by this
court’s holding in Windham v. Freedom of Information
Commission, supra, 48 Conn. App. 531, that a gathering,
akin to a ‘‘convening or assembly’’ as opposed to a
‘‘hearing or other proceeding,’’ of less than a quorum
of members of a public agency generally does not con-
stitute a ‘‘meeting’’ within the meaning of § 1-200 (2).7
As noted, and contrary to the commission’s assertion,
this holding is not in conflict with the decision in Emer-
gency Medical Services Commission v. Freedom of
Information Commission, supra, 19 Conn. App. 355,
which, by stating that ‘‘any hearing or other proceed-
ing’’; (internal quotation marks omitted); need not con-
tain a quorum to constitute a ‘‘meeting,’’ implicitly
reached the same conclusion that we reach in this case,
which is that a ‘‘hearing or other proceeding’’ is different
from a ‘‘convening or assembly’’ for purposes of
determining whether a ‘‘meeting’’ occurred. When read
together, these cases support the distinction between
the two phrases, with the result being that a gathering,
akin to a ‘‘convening or assembly,’’ of less than a quorum
of members of a public agency is not subject to the
open meeting requirements of the FOIA unless that
gathering may be considered a ‘‘hearing or other pro-
ceeding’’ within the meaning of § 1-200 (2). Moreover,
as we already have determined, the leadership group
gathering in the present case does not fit within the
ordinary meaning of ‘‘hearing’’ or ‘‘proceeding’’ and,
thus, does not constitute a ‘‘hearing or other proceed-
ing’’ under § 1-200 (2). Accordingly, we conclude that
the gathering of the leadership group of less than a
quorum of the city council members did not constitute
a ‘‘meeting’’ within the meaning of § 1-200 (2) and, pur-
suant to this court’s decision in Windham v. Freedom
of Information Commission, supra, 531, did not trigger
the open meeting requirements of § 1-225 (a).
   We also note that, to the extent that this court has
interpreted § 1-200 (2) in Emergency Medical Services
Commission v. Freedom of Information Commission,
supra, 19 Conn. App. 352, and Windham v. Freedom of
Information Commission, supra, 48 Conn. App. 529,
the General Assembly’s inaction in amending the statute
in the time since those cases were decided permits
an inference of legislative acquiescence to this court’s
interpretation of it. See Angersola v. Radiologic Associ-
ates of Middletown, P.C., 330 Conn. 251, 267, 193 A.3d
520 (2018) (‘‘following judicial construction of statute,
[o]nce an appropriate interval to permit legislative
reconsideration has passed without corrective legisla-
tive action, the inference of legislative acquiescence
places a significant jurisprudential limitation on our
own authority to reconsider the merits of our earlier
decision’’ [internal quotation marks omitted]); Efstathi-
adis v. Holder, 317 Conn. 482, 492–93, 119 A.3d 522
(2015) (‘‘Although we are aware that legislative inaction
is not necessarily legislative affirmation . . . we also
presume that the legislature is aware of [this court’s]
interpretation of a statute, and that its subsequent non-
action may be understood as a validation of that inter-
pretation. . . . Indeed, one of the indicators of legisla-
tive acquiescence to our interpretation of a statute is
the passage of an appropriate interval [of time] to permit
legislative reconsideration . . . without corrective leg-
islative action . . . .’’ [Citation omitted; internal quota-
tion marks omitted.]).
  Finally, we reiterate our previous point that the trial
court’s interpretation of ‘‘hearing or other proceeding’’
in § 1-200 (2) as alluding to a gathering between agency
members that constitutes ‘‘a step in the process of
agency-member activity’’ finds no support in the lan-
guage of the statute or in this court’s interpretation of
the statute. Although the trial court’s discussion of pub-
lic policy and the public benefits of transparency reflect
laudable policy goals, such discussion is a matter of
legislation, not judicial lawmaking. ‘‘[I]t is up to the
legislatures, not courts, to decide on the wisdom and
utility of legislation. . . . [C]ourts do not substitute
their social and economic beliefs for the judgment of
legislative bodies, who are elected to pass laws. Fergu-
son v. Skrupa, 372 U.S. 726, 729–30, 83 S. Ct. 1028, 10
L. Ed. 2d 93 [1963] . . . .’’ (Internal quotation marks
omitted.) Castro v. Viera, 207 Conn. 420, 435, 541 A.2d
1216 (1988); see also Davis v. Forman School, 54 Conn.
App. 841, 858, 738 A.2d 697 (1999).
  The judgment is reversed and the case is remanded
to the trial court with direction to render judgment
sustaining the plaintiff’s appeal.
      In this opinion the other judges concurred.
  1
     We refer to the city and the city council collectively as ‘‘the plaintiff.’’
  2
     The city council is a public agency within the meaning of § 1-200 (1)
(A). Section 1-200 (1) (A) provides in relevant part that ‘‘public agency’’
means: ‘‘Any executive, administrative or legislative office of the state or
any political subdivision of the state and any state or town agency, any
department, institution, bureau, board, commission, authority or official of
the state or of any city, town, borough, municipal corporation, school district,
regional district or other district or other political subdivision of the state,
including any committee of, or created by, any such office, subdivision,
agency, department, institution, bureau, board, commission, authority or
official, and also includes any judicial office, official, or body or committee
thereof but only with respect to its or their administrative functions . . . .’’
   3
     The Meriden Record Journal and Daniel Brechlin, an editor from that
publication, were the complainants before the commission and were named
as defendants in the administrative appeal, but they did not participate
therein.
   4
     General Statutes § 1-225 (a) provides in relevant part that ‘‘[t]he meetings
of all public agencies . . . shall be open to the public. . . .’’
   5
     Presumably, the plaintiff meant that a gathering without a quorum does
not constitute a ‘‘meeting.’’
   6
     In looking to the dictionary definitions of ‘‘hearing’’ and ‘‘proceeding,’’
we note that ‘‘our analysis continues to be guided by the plain meaning rule
. . . even when there are a range of dictionary meanings for [the] statutory
term[s].’’ State v. Ruocco, 151 Conn. App. 732, 752, 95 A.3d 573 (2014), aff’d,
322 Conn. 796, 144 A.3d 354 (2016).
   7
     ‘‘[I]t is axiomatic that one panel of this court cannot overrule the prece-
dent established by a previous panel’s holding. . . . As we have often stated,
this court’s policy dictates that one panel should not, on its own, [overrule]
the ruling of a previous panel. The [overruling] may be accomplished only
if the appeal is heard en banc.’’ (Citation omitted; internal quotation marks
omitted.) Staurovsky v. Milford Police Dept., 164 Conn. App. 182, 202, 134
A.3d 1263 (2016), appeal dismissed, 324 Conn. 693, 154 A.3d 525 (2017).